DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3, 5-18 are allowed.
The closest reference is Jeong et al (KR20140140886 (A) (see translation).
Jeong et al discloses a detection apparatus and method, comprising: forming a plurality of metal nano-islands (830, 310) each having nanometer-range dimensions on a surface of a glass substrate (100, 200) (see “Description of Embodiments’, page #6); and subjecting to the glass substrate (100, 200) having the plurality of metal nano-islands (330, 310) formed thereon to etching (page #8]) such that the plurality of metal nano-islands (330, 310) are converted to a plurality of mushroom-shaped structures (see figure 1below) each having a metal cap supported by a pillar (320) made of a material of the glass substrate (see page #7) and each having dimensions smaller than the dimensions of the nanoislands (310, 330) (see figure 1 below), the plurality of mushroom-shaped structures (310, 330) being arranged in a substantially regular pattern with intervals smaller than average intervals between the nano-islands (310, 330), thereby forming the plurality of nano-scale mushroom- shaped structures (400) on the glass substrate (100, 200) that can exhibit localized surface plasmon resonance (abstract). However, Jeong et al fails to teach steps of: “subjecting to the glass substrate having the plurality of metal nano-islands formed thereon to reactive ion etching to form a first plurality of mushroom-shaped structures at positions of the 
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 8.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations ““subjecting to the glass substrate having the plurality of metal nano-islands formed thereon to reactive ion etching to form a first plurality of mushroom-shaped structures at positions of the plurality of metal nano-islands and a second plurality of mushroom-shaped structures within the spacing between the first plurality of mushroom-shaped structures” and “wherein each of the first plurality of mushroom-shaped structures and the second plurality of mushroom-shaped structures has a metal cap supported by a pillar made of a material of the glass substrate and each of the first plurality of mushroom-shaped structures and the second plurality of mushroom-shaped structures has dimensions smaller than the dimensions of the nano-islands”, in combination with the rest of the limitations of claim 1.


	Claims 3, 5-7, 9-18 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  November 6, 2021